Name: COMMISSION REGULATION (EC) No 286/95 of 13 February 1995 amending Regulation (EC) No 2119/94 and increasing to 378 961 tonnes the amount of cereals held by the Danish intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: trade policy;  Europe;  marketing;  plant product
 Date Published: nan

 No L 34/14 Official Journal of the European Communities 14. 2. 95 COMMISSION REGULATION (EC) No 286/95 of 13 February 1995 amending Regulation (EC) No 2119/94 and increasing to 378 961 tonnes the amount of cereals held by the Danish intervention agency for which a standing invitation to tender for resale on the internal market has been opened put up for sale on the internal market of the Community should be increased to 378 961 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 1 20/94 (3), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 21 19/94 (4), as last amended by Regulation (EC) No 3032/94 (*), opened a standing invitation' to tender for the resale on the internal market of 278 961 tonnes of cereals held by the Danish intervention agency ; Whereas in the present situation on the market the quan ­ tities of cereals held by the Danish intervention agency HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 2119/94 ' 100 000 tonnes of bread-making wheat' is replaced by *200 000 tonnes of bread-making wheat'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 13 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 191 , 31 . 7. 1993, p. 76. (3) OJ No L 21 , 26. 1 . 1994, p. 1 . (4) OJ No L 224, 30. 8 . 1994, p. 9. 0 OJ No L 321 , 14. 12. 1994, p. 23 .